The Sentinel Funds Supplement dated November 26, 2013 to the Class A, Class C, Class S and Class I Prospectus dated March 30, 2013, as supplemented to date Sentinel Short Maturity Government Fund IMPORTANT NOTICE REGARDING CHANGE IN INVESTMENT POLICY On or about January 31, 2014 (the “Effective Date”), subject to the effectiveness of an amendment to the Sentinel Group Funds, Inc. registration statement, the Sentinel Short Maturity Government Fund’s (the “Fund”) non-fundamental investment policy of investing, under normal circumstances, at least 80% of its net assets in U.S. government securities with average lives, at the time of purchase, of three years or less, and related derivatives, will be changed to a non-fundamental investment policy to invest, under normal circumstances, at least 80% of its net assets in fixed income instruments and related derivatives. In addition, the Fund will change certain other non-fundamental investment policies on the Effective Date. Changes to the Fund’s non-fundamental investment policies are described in the table below.
